Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 18, 2019

                                      No. 04-18-00857-CV

                                INTEREST OF B.V., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00239
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED. The clerk of the court is instructed to provide a copy of the
sealed record to appellant’s attorney on CD-ROM. All parties and their attorneys are
ORDERED not to share the contents of the sealed record with any person except to the extent
necessary to prepare their respective briefs. In the event appellant or appellee reference the
sealed record in their respective briefs, they are ORDERED to (1) file their respective briefs in
paper form only, (2) with a cover letter informing the Clerk of this court that the brief references
the sealed record. See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents
under seal).

       Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s
brief must be filed no later than May 6, 2019.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court